Citation Nr: 0834445	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for depression/borderline 
personality disorder. 


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 2003 to 
January 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA), which denied the 
claim of entitlement to service connection for depression/ 
borderline personality disorder.

The veteran indicated that she wanted a hearing at the RO 
before a traveling Veterans Law Judge (VLJ).  In a report of 
contact in the veteran's file, a member of the RO contacted 
her to coordinate her hearing and the veteran stated that she 
did not have enough notice to travel to the hearing.  The 
veteran was subsequently scheduled for a hearing in May 2008, 
but failed to show for the hearing.  Accordingly, the request 
for a hearing is deemed to have been withdrawn.  38 C.F.R. § 
20.704(d) (2007).


FINDING OF FACT

Competent evidence of a nexus between depression/borderline 
personality disorder and active military service is not of 
record. 


CONCLUSION OF LAW

Depression/borderline personality disorder was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

The veteran contends that she incurred depression/borderline 
personality disorder while in service.  While the veteran has 
a current diagnosis of borderline personality disorder and 
symptoms of depression, there is no competent evidence of 
record showing that her disabilities began in service or are 
in any way related to service.  

The veteran's entrance examination indicates that she was 
psychiatrically normal upon her entrance in service.  In 
reviewing the service treatment records, there is evidence 
that the veteran was treated for depression and was diagnosed 
with borderline personality disorder while in service.  In a 
medical record dated in October 2004, the veteran reported 
that she "felt down a lot and helpless and worthless."  A 
chronological record of medical care, dated in October 2004, 
reports that the veteran had suicidal thoughts and ideations 
since she was 16 years old.  In November 2004, the veteran's 
mood was documented as tearful.  In December 2004, the 
examiner noted that the veteran's depression and mood 
instability needed to be addressed and assigned a diagnosis 
of Axis II borderline personality disorder.  The veteran 
separated from service in January 2005, due to her borderline 
personality disorder.

The veteran received a VA examination in August 2005.  The 
examiner reviewed the veteran's entire case file and 
conducted a personal interview.  The examiner found the 
veteran to have a troubled life.  At the age of two she used 
to become so angry that she would hold her breath and 
convulse into seizures.  Her parents separated when she was 
young and she and her brother were in charge of caring for 
her diabetic, alcoholic and abusive father, beginning when 
she was five.  When she was 12, her mother returned to her 
home to remarry the father and while the mother now helped in 
caring for the veteran's father, the veteran became angry 
that her mother did not acknowledge her period of absence 
from the family.  Her teenage years involved drug and alcohol 
abuse.  Her family has a history of depression and her father 
suffers from borderline personality disorder.  At the age of 
14, she was raped by a stranger.  She was also in an abusive 
relationship for one and a half years.  The veteran attempted 
suicide in March 2005.  The examiner stated that the 
veteran's borderline personality disorder is not a service-
connected condition and went on to state that her depressive 
symptoms are secondary to her borderline personality 
disorder.

For purposes of entitlement to benefits, the law provides 
that a personality disorder is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9.  In the absence of superimposed disease or 
injury, service connection may not be allowed for borderline 
personality disorder, even if a pervasive instability of 
moods increased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  
Therefore, as a matter of law, the veteran's claim of 
entitlement to service connection for borderline personality 
disorder is denied.  
Furthermore, there is no competent evidence showing that the 
veteran's depression is related to her service.  While the 
veteran presented for depression during her service, there 
was no formal diagnosis of depression.  In addition, the 
veteran's separation papers do not note depression, but only 
make reference to the veteran's borderline personality 
disorder.  The VA examiner also attributes the veteran's 
depressive symptoms to her borderline personality disorder.

The Board is aware of the veteran's contentions that her 
depression is related to her service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As discussed 
above, the veteran does not have an independent diagnosis of 
depression and the VA examiner attributed the veteran's 
depressive symptoms to her borderline personality disorder.

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  
38 U.S.C.A. § 5107(b).  Here, a preponderance of the evidence 
weighs against the veteran's claim.  Thus, the appeal is 
denied.

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in May 2005, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that she would need to 
give VA enough information about the records so that it could 
obtain them for her.  Finally, she was told to submit any 
evidence in her possession that pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2), and (3), (current existence of a 
disability and relationship of such disability to the 
appellant's service), as discussed above, the veteran was 
notified of what was needed to substantiate the claim for 
service connection in a May 2005 letter.  The veteran was 
provided with proper notice of elements (4) and (5) (degree 
of disability and effective date) in a March 2006 letter.

Notwithstanding the belated Dingess notice, the Board 
determines that the veteran had a meaningful opportunity to 
participate effectively in the processing of her claim.  The 
veteran's claim was readjudicated in November 2006.  Further, 
as discussed in detail above, the preponderance of the 
evidence is against the claim for service connection, and 
therefore any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records and VA medical records.  VA also provided 
the veteran with a VA examination in connection with her 
claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for depression/borderline 
personality disorder is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


